UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2210



KEVIN D. WEST,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster General,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-840-WMN)


Submitted:   January 18, 2001             Decided:   January 23, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin D. West, Appellant Pro Se. Lynne Ann Battaglia, United States
Attorney, Nadira Clarke, Special Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin D. West appeals the district court’s order denying re-

lief in his civil action.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.     Accordingly,

we affirm on the reasoning of the district court.    West v. Hender-

son, No. CA-99-840-WMN (D. Md. Aug. 10, 2000).      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            AFFIRMED




                                  2